Detailed action
Summary
1. The office action is in response to application filed on 5/31/2021.
2. Claims 1-20 are pending and has been examined.
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
4. 	Claims 1-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1. The prior art fails to teach “…a second high-side driver of the buck-boost converter, the second high-side driver powered between a second bootstrap voltage (VBST2) of a second capacitor and a second output voltage of a second high-side switch driven by the second high-side driver; a comparator to detect VBST1 drop below a threshold value with respect to the first output voltage when the buck-boost converter is in boost mode; and a leakage control circuit to boost, using VBST2 as a voltage source, VBST1 each cycle of boost mode in which an output of the comparator is enabled.”

Dependent claims 2-8 are allowable by virtue of their dependency.

Regarding claim 9. The prior art fails to teach “…a second high-side driver of the buck-boost converter, the second high-side driver powered between a second bootstrap voltage (VBST2) and a second output voltage of a second high-side switch driven by the second high-side driver; the second comparator to detect VBST2 drop below the threshold value with respect to the second output voltage when the buck-boost converter is in buck mode; and a second leakage control circuit to boost, using VBST2 as a voltage source, VBST1 each cycle of boost mode in which an output of the first comparator is enabled.”

Dependent claims 10-17 are allowable by virtue of their dependency.

Regarding claim 18. The prior art fails to teach “…a second high-side driver configured for the buck-boost converter, the second high-side driver powered between a second bootstrap voltage (VBST2) of a first capacitor and a second output voltage of a second high-side switch of the buck-boost converter driven by the second high-side driver; a second comparator to detect VBST2 drop below the threshold value with respect to the second output voltage when the buck-boost converter is in buck mode; and a second low-side driver to drive a second low-side switch of the buck-boost converter; and control logic coupled to the gate driver buck converter and the gate driver boost converter, wherein the control logic is to: detect an output enabled of one of the first comparator or the second comparator; and cause each of the first high-side driver, the first low-side driver, the second high- side driver, and the second low-side driver to toggle an output in response to the detection.”

Dependent claims 19 and 20 are allowable by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
6.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8022746 Signoretti et al. disclose booststrap circuit for H-bridge structure utilizing N-channel high side FETS.
US 20160365790 Ye et al. disclose control method for buck-boost power converter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838  
/ADOLF D BERHANE/Primary Examiner, Art Unit 2838